Order and judgment (one paper), Supreme Court, New York County (Charles Ramos, J.), entered June 25, 2002, which granted defendants’ motion for summary judgment and dismissed the complaint, unanimously affirmed, without costs.
The complaint was properly dismissed since there is no triable issue as to whether the parties orally agreed to bind themselves to a contract giving plaintiff the exclusive rights to develop certain technology for which defendants held licensing rights from the United States Department of Energy. The record discloses that material terms, including pricing, the ramifications of the Department of Energy’s potential exercise of “walk-in” rights, and insurance and indemnification provisions, were never agreed upon, and without definiteness as to such terms, there could have been no contract (see Cobble Hill Nursing Home v Henry & Warren Corp., 74 NY2d 475, 482 [1989], cert denied 498 US 816 [1990]).
We have reviewed plaintiffs remaining arguments and find them unavailing. Concur — Nardelli, J.P., Mazzarelli, Ellerin and Gonzalez, JJ.